Citation Nr: 1745546	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  08-34 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from February 1986 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of this hearing is of record.  

The case was remanded in June 2015 for additional development.

In June 2017, the Veteran was notified that the VLJ who conducted the February 2015 hearing was no longer employed at the Board and he was afforded the opportunity to have a hearing with a difference VLJ.  The Veteran was given 30 days to respond, but since he did not the Board presumes he does not want another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that there has not been substantial compliance with the directives of a June 2015 remand; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's representative asserts that the June 2015 remand instructions were not complied with because the AOJ did not obtain the Veteran's educational records and that failure to do so requires a remand.  

Specifically, the June 2015 remand noted that the Veteran applied for VA vocational rehabilitation services in July 1993and that records associated with this claim were not in the file.  Although Vocational Rehabilitation records were added to the record in September 2017, these records do not date back farther than 2005.  Since the Board specifically requested records stemming from the 1993 claim and these records were not obtained (or a formal finding made as to their unavailability), a remand is required.  Id.

The Board also finds that a supplemental opinion is needed with regard to secondary service connection for a bilateral ankle disability.  An addendum opinion is needed since aggravation in this instance does not necessarily require permanence, and may be satisfied by a showing of increase in disability.  The opinion obtained appears to have been made permanence in mind, so another opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all records associated with the Veteran's July 1993 application for VA Vocational Rehabilitation benefits.  If these records are not available, then a negative response is needed and it must be documented in the claims file.

2.  After the above development is completed, return the claims file to the VA examiner who conducted the August 2016 examination for a supplemental opinion.  If he is not available or if another examination is deemed necessary then take steps to obtain an opinion from another clinician or arrange for an examination.  The clinician must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disability aggravated the bilateral ankle disability.  The clinician is advised that aggravation does not require a permanent increase in disability, so permanence should not be considered. 

An complete rationale for the opinion is required.

3.  After completing the above development and any other necessary development, readjudicate the claims.  If any benefit sought is not granted in full, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

